NO. 07-03-0467-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  FEBRUARY 7, 2005

                         ______________________________


                          DONALD RAY COIL, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B14937–0305; HONORABLE ED SELF, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Donald Ray Coil brings this appeal from his conviction for the felony offense of

driving while intoxicated. Agreeing with appellant’s appointed counsel that the record

shows no meritorious grounds for appeal, we will affirm.


      Appellant was charged by an indictment alleging he operated a motor vehicle in a

public place while he was intoxicated. The indictment contained three enhancement
paragraphs alleging two prior convictions for driving while intoxicated and one conviction

for the felony offense of burglary. Appellant pled not guilty and was tried before a jury

which found him guilty. He pled true to the enhancement paragraphs and punishment was

assessed in conformity with the jury’s verdict at fifteen years confinement in the Institutional

Division of the Texas Department of Criminal Justice. Appellant’s appointed trial counsel

timely perfected appeal and new counsel was appointed to represent appellant on appeal.


       Appellant’s counsel has filed a motion to withdraw and a brief in support pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in which he

represents he has searched the record and in his professional opinion, under the controlling

authorities and facts of this case, there is no reversible error or legitimate grounds for

appeal. Counsel has informed appellant by letter of his right to review the trial record and

to file a pro se brief. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.–Waco 1994, pet.

ref'd). By letter this court also notified appellant of his opportunity to submit a response to

the Anders brief and motion to withdraw filed by his counsel. Appellant has not filed a brief

or other response. Nor has the State filed a brief in this appeal.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).




                                              -2-
       The evidence at trial showed City of Plainview police officer Manuel Balderas

observed appellant make a left turn at a controlled intersection without yielding to oncoming

traffic. The other vehicle had to take evasive action to avoid a collision. Intending to make

a traffic stop, Balderas turned on his overhead lights and stopped behind appellant at a gas

station. He testified appellant had slurred speech, poor balance and poor performance on

field sobriety tests. Balderas determined appellant was impaired and arrested him for

driving while intoxicated. The State introduced a video recording made of the events

occurring after Balderas stopped behind appellant’s vehicle.        Two other officers at the

scene also opined appellant was intoxicated.


       Balderas testified appellant subsequently refused to perform a breath test for

intoxication insisting on a blood test. The officer allowed appellant to contact his stepfather

who unsuccessfully attempted to have medical personnel go to the jail to perform a blood

test. Appellant did not testify at the guilt or innocence phase of trial. The jury found

appellant guilty.


       Appellant was the only witness to testify at the punishment phase of trial. He

admitted having a problem with alcohol. He asked that sentence be set “somewhere in the

range of two to five [years incarceration].” On cross-examination he disputed the traffic

violation alleged by the State. He admitted to five or six arrests for alcohol related offenses

and four prior convictions.


       Our review of counsel's brief and the record convinces us that appellate counsel

conducted a thorough review of the record.          We have also made an independent


                                              -3-
examination of the entire record to determine whether there are any arguable grounds

which might support the appeal. See Stafford, 813 S.W.2d at 511. We agree it presents

no meritorious grounds for review. We affirm the judgment of the trial court and grant

counsel’s motion to withdraw.




                                               James T. Campbell
                                                    Justice



Do not publish.




                                         -4-